{¶ 114} I agree with the thorough and thoughtful analysis of the evidence in the record in this case set forth in this court's opinion at pp. 13-31. What that analysis shows is that the only basis for finding Shelly's proposed use of the land to be incompatible with surrounding uses are the fears of potential purchasers of neighboring properties that Shelly's gravel operation will be detrimental to the use and enjoyment of the neighboring residential properties. There does not seem to be any evidence in the record to provide a rational basis for those fears, since there has been no proof that Shelly's proposed gravel operation will, in fact, be detrimental to the use and enjoyment of the surrounding residential properties. Accordingly, in my view, there has been a complete failure of proof that Shelly's proposed use of the land will, in fact, be incompatible with surrounding uses.
 {¶ 115} I agree with my colleagues that there has been a failure of proof, on this record, to support any of the other three conclusions upon which the Board of Zoning Appeals based its decision to deny the conditional use permit. I would find Shelly's Second Assignment of Error to be meritorious, reverse the judgment of the trial court, and remand this cause with instructions to enter an appropriate judgment reversing the decision of the Board of Zoning Appeals.